Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Apicelli (reg. #: 36427) on 9/9/2021.
The application has been amended as follows: 
Within claim 21, lines 8-9: “superior in relation to the articulation surface of the talar” has been changed to --inferior in relation to an articulation surface of a talar--.
Within claim 21, line 11: “superior in relation to the articulation surface of the tibial” has been changed to --inferior in relation to the articulation surface of the talar--.
Within claim 21, line 13: “a talar” has been changed to --the talar--.
Within claim 21, line 14: “an articulation” has been changed to --the articulation--.
Within claim 21, line 23: “talar” has been changed to --tibial--.
Within claim 22, line 2: “a raised surface on the medial portion, and wherein the raised surface” has been changed to- --a third raised surface on the medial portion, and wherein the third raised surface--.
Within claim 22, line 3: “superior in relation to the articulation surface” has been changed to --inferior in relation to the articulation surface of the talar component--.
Within claim 23, line 2: “a raised surface on the lateral portion, and wherein the raised surface” has been changed to- --a third raised surface on the lateral portion, and wherein the third raised surface--.

Within claim 24, line 2: “a raised surface on the medial portion, and wherein the raised surface” has been changed to- --a third raised surface on the medial portion, and wherein the third raised surface--.
Within claim 24, line 3: “superior” has been changed to --inferior--.
Within claim 24, line 4: “com ponent further includes a raised surface” has been changed to --component further includes a fourth raised surface--.
Within claim 24, line 5: “the raised surface” has been changed to --the fourth raised surface--.
Within claim 24, line 6: “superior” has been changed to --inferior--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no reference(s) alone nor in combination which disclose: 
With respect to claim 21:
An ankle prosthesis comprising: a tibial and talar component where:
The talar component includes: an articulation surface with medial and lateral convex contours and a concave contour therebetween; 
The tibial component includes: an articulation surface with medial and lateral concave contours and a convex contour therebetween, raised surfaces on the anterior and posterior edges which are inferior to the articulation surface of the talar component in order limit displacement, and tapering inward sidewall such that an attachment surface opposite the articulation surface is narrower than the articulation surface.
With respect to claim 28:
An ankle prosthesis comprising: a tibial and talar component where:
The tibial component includes: an articulation surface, and tapering inward sidewall such that an attachment surface opposite the articulation surface is narrower than the articulation surface.
The talar component is a two part component including a proximal portion and a distal portion;
The proximal portion includes: an articulation surface, a trapezoidal shaped projection, and raised surfaces on the medial and lateral portions which are superior to the articulation surface of the tibial component to limit eversion/ inversion;
The distal portion includes: an attachment surface, and a corresponding trapezoidal shaped groove to slidably receive the trapezoidal shaped projection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA S PRESTON/Examiner, Art Unit 3774